Citation Nr: 1824891	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  09-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent disabling prior to August 4, 2016, and in excess of 30 percent disabling thereafter for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability prior to February 11, 2014.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1967 to October 1970.

Unfortunately, the Veteran passed away in February 2017.  The appellant is the Veteran's surviving spouse and has been recognized as a substitute claimant.  See 38 C.F.R. § 3.1010 (2017).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

This case was previously before the Board in March 2013, July 2015, and February 2017, in which the case was remanded for further development in all instances.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD manifested with symptoms of sleep impairment, depression, anxiety, avoidance, irritability, anger, flashbacks, disturbances of mood, and nightmares which caused occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas, nor total occupational and social impairment.  

2.  The Veteran was unable to secure and maintain substantially gainful employment as a result of his service-connected PTSD and service-connected prostate cancer beginning January 4, 2010 to February 11, 2014.





CONCLUSIONS OF LAW

1.  For the period prior to August 4, 2016, the criteria for a disability rating greater than 50 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  For the period beginning August 4, 2016, the criteria for a 50 percent rating for service-connected PTSD have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.130

3.  The criteria for a TDIU beginning January 4, 2010 to February 11, 2014 have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has complied with the duties to notify and assist in this case.  The Appellant has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Ratings for PTSD

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical, as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017).

The Veteran's PTSD has been evaluated as 50 percent disabling prior to August 4, 2016, and 30 percent thereafter for the period on appeal under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

Under the General Rating Formula, a 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2017).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and because the plain language of the regulation makes clear that "the veteran's impairment must be 'due to' those symptoms," a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32.  

Scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Lower numbers on the GAF scale reflect more severe symptoms; higher numbers reflect less severe symptoms.  
The Board notes that although the DSM has been updated with a 5th Edition ("DSM-V"), to include GAF scores being dropped due to their "conceptual lack of clarity," since some of the Veteran's examinations took place prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in conjunction with all other pertinent evidence of record.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	Factual Background

In June 2006, the Veteran received a psychiatric evaluation from a private physician.  The Veteran reported serving in Vietnam and experiencing traumatic events when B52 bombers dropped bombs around their camp.  He reported having to help clean up and put people in body bags and that he lost a friend during the attack.  The Veteran reported that upon his return, he stayed with his grandmother who threatened to call the police because he began having violent nightmares.  He further reported that he still smells flesh and dead bodies, and sees the images of dead bodies and parts now.  The Veteran reported symptoms of sleep impairment, hypervigilance in that he cannot stand anyone behind him, flashbacks, and nightmares while fighting in his sleep.  He further reported avoiding triggers and that he is very jumpy.  The Veteran reported that his life is full of angry outbursts and the older he gets, the angrier he gets.  Occupationally, the Veteran reported that he works for the Department of Transportation but is on medical leave for his prostate cancer.  He reported the connection between the agent orange and Vietnam caused him to have nightmares again, a depressed mood, and feelings of hopelessness and helplessness.  

The examiner noted that the Veteran was casually dressed, pleasant and cooperative.  He was anxious and depressed with a constricted affect.  The Veteran denied hallucinations and suicidal/homicidal ideations.  Thought process was within normal limits, logical, and goal-oriented.  The examiner diagnosed the Veteran with PTSD, chronic, noting that it was complicated by major depressive disorder due to his current medical condition.  The examiner further found that the symptoms have affected his work and social relationship causing the Veteran to isolate himself.  The examiner assigned a GAF score of 32 and recommended a combination of psychopharmacology and psychotherapy.  

In May 2007, the Veteran received an initial evaluation for mental health at the Durham VAMC.  The Veteran reported experiencing PTSD symptoms of nightmares, night sweats, hypervigilance, increased startled response, and avoidance of crowds and news coverage.  He reported taking classes at the Vet Center including anger management.  He also reported seeing his private physician for the past year due to the depression he experienced from his prostate cancer recurrence.  The Veteran denied any history of suicidal ideation, or manic symptoms.  He reported using drugs in the military, and drinking heavily until he received treatment, which he reports as being stable in drinking moderately for the past year.  The Veteran further reported that he stopped taking the medications prescribed by his private physician on the advice of his primary care physician.  The Veteran reported being in a stable marriage with a strong relationship, and that he has two sons.  He further reported receiving a bachelor's degree in health and physical education.  

The examiner noted the Veteran appeared well dressed and groomed, calm, pleasant, and cooperative.  His psychomotor was within normal limits, affect was appropriate, and thought process was logical and goal-directed.  The Veteran denied hallucinations, suicidal/homicidal ideations, and no delusions were present.  The examiner diagnosed the Veteran with PTSD, chronic, and assigned a GAF score of 55.  

In April 2008, the Veteran received a VA examination for PTSD.  The Veteran reported symptoms of sleep impairment, in that he will get up to check the windows and doors as he never feels safe.  He also reported using a CPAP machine for his sleep apnea for the past ten months, and that his sleep has improved to the extent that he now wakes up three times a night as opposed to six times a night.  The Veteran reported having nightmares and night sweats about three times a week, and during the day, he is anxious and tense.  He reported being jumpy, hypervigilant, and that he is distracted easily.  He further reported depression, loss of interest, loss of energy, irritability, isolation, avoidance, and intrusive memories of Vietnam.  Socially, the Veteran reported living with his wife of 32 years and having two adult sons.  Occupationally, the Veteran reported leaving his job, and that he currently works in the yard a little, and reads.  

The examiner noted that the Veteran was neatly groomed, pleasant, cooperative, without any hostility.  Thought content was normal without any evidence of hallucinations, delusions, paranoia, suicidal/homicidal ideations, loose associations, or flight of ideas.  The examiner noted depression, psychomotor retardation, anxiety, irritability, and that the Veteran was alert, with good judgment and insight.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 55.  With regard to social impairment, the examiner found that the Veteran is isolated and withdrawn with increased irritability.  The Veteran can deal with his wife, but not the general public.  Occupationally, the examiner found that the Veteran has problems dealing with the public, and some problems dealing with co-workers.  He can deal with supervisors, follow directions, and learn new procedures, but has problems with anxiety, depression, handling stress, and poor sleep.  

In August 2011, the Veteran was evaluated by another private physician.  The Veteran reported nightmares with night sweats 2 to 3 times a week, flashbacks daily, panic attacks 3 to 4 times a week, and that he averages 3 to 4 hours of sleep per night.  He further reported intrusive thoughts, being easily startled, hypervigilance, isolation, and that he cannot tolerate anyone behind him.  The Veteran reported severe impairment of recent memory, and hallucinations in that he sees shadows moving out of the corners of his eyes on a daily basis.  The examiner diagnosed the Veteran with chronic PTSD, and major depression, assigning a GAF score of 35.  The examiner found that the Veteran was severely compromised in his ability to sustain social and work relationships.

In October 2013, the Veteran received a second VA examination for PTSD.  The Veteran reported being married for approximately 36 years and described his wife as supportive.  He reported having a good relationship with his wife and two sons, and that he sees them about 1 to 2 times per week, and that they talk at least weekly.  He further reported that his parents are deceased, he has three brothers and one sister who all live locally, they have a good relationship, and he sees them 2 to 3 times a week.  He reported that he has a few friends that he talks to on the phone and sees "every now and then," and that he spends most days at home.  

Occupationally, the Veteran reported not having worked since 2007, and that his performance was declining due to attendance, focusing, and memory.  He further reported falling asleep while driving.  The Veteran reported symptoms of being depressed, anxious, feelings of hopelessness, concentration/attention problems, mild memory problems, and that he has crying spells.  He further reporting seeing "shadows" out of his peripheral vision, but denied any auditory hallucinations, or suicidal/homicidal ideation, intent, or plan.  He also reported having panic attacks and sleep impairment.

The examiner noted that the Veteran reported a multitude of symptoms and appeared to be embellishing; however, after being given an objective psychological test, the results indicated that the Veteran was not embellishing or malingering.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood, and diagnosed the Veteran with PTSD assigning a GAF score of 58.  The examiner opined that although the Veteran endorsed worse mental health symptoms since his last C&P examination, he appears to have moderate PTSD symptoms based on his current report of functioning, the clinical interview, and testing results.  The examiner opined that the Veteran exhibited occupational and social impairment with an occasional decrease in work efficiency.  The examiner further opined that the Veteran would have moderate problems in both a sedentary and physical occupational setting due to chronic sleep problems and attention/concentration problems that would likely moderately impact his ability to get tasks completed.  The examiner further noted that the Veteran's desire to isolate from others would also moderately impact interpersonal relationships with co-workers and supervisors.

In March 2015, the Veteran received a PTSD Disability Benefits Questionnaire (DBQ) where the Veteran reported symptoms of intrusive thoughts, nightmares, night sweats, avoidance, hypervigilance, agitation/ irritability, sleep impairment, and depressed mood.  Socially, the Veteran reported that he continues to have a good relationship with his siblings and that they speak almost every day.  He also reported that he keeps in touch with 2 to 3 cousins, and that he speaks to one cousin every other day.  He reported that he has some friends who he speaks to on the phone "a lot," but they do not get together as much as they used to.  He characterized the relationship with his wife as good and his children "okay," noting that he communicates with his sons 4 to 5 times a week, but only sees them once or twice a month due to everyone's busy schedule.  The Veteran reported attending church 2 to 3 times a week, and that he and his wife go out to eat 1 to 2 times a week.  His most notable hobby is reading, and he may watch television occasionally.  Occupationally, the Veteran reported not having worked since 2007, but that he volunteers at church fairly regularly.  

The examiner noted symptoms of depressed mood, anxiety suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner also noted that the Veteran was alert, attentive, with no evidence of delusional thought content or hallucinations.  The Veteran denied suicidal/homicidal ideations, but noted that his most significant mental health problem at the time was difficulty sleeping.  The examiner diagnosed the Veteran with PTSD and other specified depressive disorder opining that the Veteran's mental health symptoms are best characterized as moderate and result in some difficulty in social and occupational functioning.  The examiner further noted that the mental health symptoms the Veteran has would not preclude him from engaging in substantially gainful employment but would occasionally result in a decrease in work efficiency due to fatigue, difficulty concentrating, impaired memory, and decreased motivation.  In addition, he would likely require employment that does not rely on interactions with other people because of his preference to isolate himself from other people, and he is noted to be easily agitated/irritable, thus impacting his ability to interact with coworkers and supervisors.

	Legal Analysis

After a thorough review of the evidence, the Board finds that the Veteran's symptoms more nearly approximate the criteria of a 50 percent rating throughout the entire period on appeal, thus warranting an increased rating for the period beginning August 4, 2016.  For the period prior to August 4, 2016, the Veteran is not entitled to a higher rating as the evidence shows that the Veterans' symptoms of sleep impairment, depression, anxiety, avoidance, irritability, anger, flashbacks, nightmares, and disturbances of mood caused moderate impairment in occupational and social functioning, and his symptoms were not of the severity, frequency, and duration that would warrant a higher rating.  

With regard to the period prior to August 4, 2016, the evidence shows that the Veteran has been examined on several occasions by both VA and private physicians in which the Veteran was found to have both moderate and serious symptoms.  However, the Board finds that the Veteran was appropriately rated at 50 percent disabling as the record is absent of any evidence of serious symptoms such as suicidal/homicidal ideations, delusional thought content, obsessional rituals, neglect of hygiene, impaired impulse control, or any other symptoms that would signify that the Veteran's impairment was serious in nature.  Rather, the Veteran's symptoms have been described as primarily moderate throughout the entire period on appeal.  Moreover, reported symptoms of hallucinations and panic attacks have been sporadic and were not of the severity, frequency, and duration that would warrant a higher rating.  

The record revealed that during the Veteran's initial evaluation for PTSD in May 2007, the Veteran reported symptoms of nightmares, night sweats, hypervigilance, increased startled response, and avoidance of crowds and news coverage.  The examiner diagnosed the Veteran with PTSD, and also assigned a GAF score of 55, indicating moderate symptoms.  Similarly, in the Veteran's April 2008 VA examination, the Veteran reported having nightmares with night sweats three times a week, anxiety, hypervigilance, depression, loss of interest, loss of energy, irritability, isolation, avoidance, intrusive memories, and that he gets distracted easily.  This examiner also assigned a GAF score of 55, and opined that socially, the Veteran is isolated and withdrawn with increased irritability, but can deal with his wife, but not the general public.  The examiner further found that occupationally, the Veteran has problems dealing with the public, and some problems dealing with co-workers; however, he can deal with supervisors, follow directions, and learn new procedures, but he has problems with anxiety, depression, handling stress, and poor sleep.  

Likewise, the examiner in the Veteran's October 2013 examination noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood, and determined that the Veteran was moderately impaired.  The examiner explained that the Veteran would have moderate problems in both a sedentary and physical occupational setting due to chronic sleep problems, attention/concentration problems, and that the Veteran's desire to isolate from others would also moderately impact interpersonal relationships with co-workers and supervisors.  Lastly, the examiner in the Veteran's March 2015 DBQ noted the same symptoms as the October 2013 examiner and found that the Veteran's mental health symptoms are best characterized as moderate and result in some difficulty in social and occupational functioning.

Other indications of moderate impairment include evidence of the Veteran's social functioning.  Although the Veteran reported symptoms of isolation and withdrawal, the Veteran has maintained his marriage for over 36 years, and has consistently reported having a stable relationship with his wife, children, siblings, and cousins.  He further reported having a few friends that he sees and talks to occasionally.  Further, the Veteran reported that he attends church about three times per week, volunteers at church, and that he and his wife go out to eat about 1 to 2 times a week.  

Occupationally, the Veteran reported in his October 2013 examination that he stopped working in 2007 due to a decline in his work performance to include attendance, focusing, and memory.  In other evidence of record, he reported that he left his job due to sleep apnea causing him to fall asleep behind the wheel.  The evidence shows that the Veteran initially went on medical leave due to his prostate cancer and subsequently retired.  He began receiving Social Security Administration (SSA) Disability benefits due to his prostate cancer and non-service connected arthritis.  The Veteran's former employer noted that the Veteran ultimately retired due to the effects of his sleep apnea, PTSD, and prostate cancer.  Nonetheless, the evidence does not show that the Veteran's occupational impairment was wholly related to his PTSD symptoms, but rather, a combination of his psychiatric and medical conditions.  Moreover, although the Veteran was not employed, the Veteran volunteered at his church on a regular basis.  

The Board recognizes the psychiatric evaluations and treatment from private physicians in June 2006 from Dr. H.J., and from Dr. E.H. in August 2011 where both physicians diagnosed the Veteran with chronic PTSD and major depressive disorder, assigning GAF scores of 32 and 35, respectively, indicative of serious symptoms.  However, the Board notes that the Veteran's reported symptoms were primarily attributed to his medical problems as opposed to his military trauma.  This notion is supported by Dr. H.J.'s 2006 evaluation in which the physician noted that the Veteran's PTSD is complicated by major depressive disorder due to his current medical condition.  This notion is further evidenced in an October 2010 letter written by Dr. H.J. in which the physician summarized his treatment with the Veteran.  The Board notes a few of the relevant portions of the letter below.

For example, the physician noted that in July 2006, the Veteran reported having to deal with incontinence, feeling down, and that his energy is down.  In September 2006, the Veteran informed the physician of a tumor in his bladder and upcoming surgery.  In November 2006, the Veteran reported having anger, rage, and sleep impairment.  Additionally, in January 2007, the Veteran complained of difficulty sleeping and interrupted sleep due to having to go to the bathroom at night.  In October 2007, the veteran reported sleep impairment, that he was diagnosed with sleep apnea, and that he still gets up 4 to 5 times a night due to incontinence.  In December 2007, the Veteran reported that he is doing okay after taking anger management classes and being prescribed a CPAP machine that has been helping with his sleep.  The physician concluded the letter by noting that he saw the Veteran several times after with some changes in medication, but that the Veteran continued to be depressed.  

Moreover, the Veteran's May 2015 examiner diagnosed the Veteran with other specified depressive disorder, in addition to PTSD, and noted that the Veteran's depressive symptoms are associated with ongoing situational stressors such as medical illnesses including his bladder and prostate cancer.  Likewise, the examiner in the Veteran's August 2016 examination concurred with the May 2015 examiner and found the same.  Further, the Veteran confirmed such when he reported in his May 2007 psychiatric evaluation that he saw Dr. H.J. in 2006 after becoming depressed due to a recurrence of his prostate cancer.  Therefore, the Board finds that although Dr. H.J. found that the Veteran's symptoms were "serious," the Veteran's increase in symptoms, which included primarily depression, was attributed to his medical conditions, as opposed to his military trauma.  

With regard to the second private physician, Dr. E.H.'s medical opinion, the Board gives this opinion low probative value as the physician opined that the Veteran was severely compromised and depressed 90 percent of the time; however, the physician attributed this depression to the Veteran's PTSD alone, which is contrary to the other evidence of record, as well as the Veteran's own reports.  Additionally, there is no indication that this physician was privy to the Veteran's full medical history prior to rendering his opinion.  While the Board recognizes that Dr. H.J.'s opinion is consistent with other evidence of record with regard to the Veteran's symptoms being complicated by his medical condition, there is no indication that Dr. H.J. reviewed the Veteran's medical records.  Therefore, the Board finds that the VA examinations are highly probative as the examiners provided well-reasoned and detailed opinions, consistent with other evidence of record, and the examiners had access to the accurate medical background of the Veteran prior to rendering their opinion with regard to the severity of the Veteran's psychiatric disability. 

The Board also notes that in the Veteran's August 2011 mental health evaluation and in his October 2013 VA examination, the Veteran reported hallucinations in that he sees "shadows" out of his peripheral vision.  However, these reports were isolated events and were not of the frequency and duration that would warrant a higher rating.  Likewise, the Veteran's reports of panic attacks were also isolated and not persistent.  Other reported symptoms that were not persistent include the Veteran's March 2015 VA examination when the Veteran reported that he has intrusive thoughts daily that are brought on by a cue of his traumatic stressor, and nightmares which "come and go" between once or twice a week, or they might skip a week.  He further reported that his feelings of agitation and frustration have been less frequently, and he often will remove himself from situations prior to getting too upset.  

Considering the above, the Board finds that for the period prior to August 4, 2016, the Veteran's symptoms more nearly approximated the criteria for a 50 percent rating and an increased rating is not warranted.  The evidence does not support a higher rating as the Veteran's symptoms were moderate and his symptoms were exacerbated by his prostate condition.  Moreover, the Veteran's symptoms were not of the severity, frequency, and duration that would warrant a higher rating as they were not indicative of occupational and social impairment with deficiencies in most areas, including family relations, school, work, mood, thinking and judgment. The Veteran's family relations throughout the appeal period were consistently good and supportive, his thinking was not impaired and his judgment was not shown to be deficient. To the extent he had a depressed mood, this is contemplated in his 50 percent rating. Absent total social impairment, a 100 percent rating is also not demonstrated, and the record shows no evidence of total social impairment given the Veteran's relationships with family and his interaction at church.  Therefore, as the preponderance of evidence weighs against the claim, a rating greater than 50 percent for the period prior to August 4, 2016, is denied.

Alternatively, the Board finds that the Veteran is entitled to an increased rating of 50 percent, but no higher, as of August 4, 2016.  In the Veteran's August 4, 2016 examination, the examiner noted symptoms of irritability, hypervigilance, exaggerated startled response, sleep disturbance, depressed mood, and suspiciousness.  The examiner diagnosed the Veteran with PTSD and other specified depressive disorder, and found occupational and social impairment with occasional decrease in work efficiency, which is indicative of mild impairment.  However, the examiner noted that the Veteran was experiencing mild to moderate impairment in his level of functioning.  

The examiner explained that the Veteran's diagnoses were a continuation of his diagnoses given in his March 2015 examination.  The examiner further noted that the Veteran' psychiatric symptoms at present are consistent with the Veteran's previous examinations of October 2013 and March 2015 in that they are mildly to moderately impacting his level of functioning.  However, the Board notes that the Veteran's previous examinations found that the Veteran was moderately impaired, as opposed to mild.  Given that the examiner described the Veteran's symptoms as consistent with previous exams which determined the Veteran had moderate symptoms, and the examiner also found "mild to moderate," symptoms, the Board resolves reasonable doubt in favor of the Veteran and finds that the Veteran's symptoms were moderate and more nearly approximated the criteria of a 50 percent rating, thus warranting an increased rating.  

The Veteran is not entitled to a higher rating as the Veteran reported that he has maintained a stable marriage for over 40 years, and other interpersonal relationships, including with his children, siblings, extended family, and friends.  He reported being actively involved in his church and church-related activities, and that he and his wife occasionally have date nights.  The Veteran reported going to the gym 3 to 4 times a week, and being involved in his high school alumni class.  While the Veteran reported that he did not get out as much as he used to, he reported that his medical condition and medications affected his energy level. 

Occupationally, the Veteran reported again not having worked since 2007; however, he attributed leaving his last job to his undiagnosed sleep apnea as he was falling asleep while traveling.  Additionally, the examiner found that the Veteran's irritability, mistrust of others, distress upon exposure to triggers, hypervigilance, sleep problems, and periods of low mood could cause mild to moderate impairment in his ability to maintain effective work relationships and respond to stressful situations.  Moreover, like previous examinations, the examiner found that the Veteran's medical issues contributed to his symptoms noting that the Veteran's mood disorder was related to the Veteran's medical issues in addition to PTSD.  

For the reasons explained above, the Veteran is entitled to a 50 percent rating, but no higher, for the period beginning August 4, 2016.  The Veteran is not entitled to a higher rating as the evidence for this period on appeal is absent for any evidence of hallucinations, delusions, paranoia, suicidal ideation, or any other serious symptoms that would warrant a higher rating.  Moreover, the August 2016 examination noted that the Veteran's thinking was logical and goal directed, there was no evidence of problems with communication or concentration, and the Veteran continued to socialize with friends, family, and church regularly. Accordingly, as with the prior period, there is no evidence that his symptoms are of such severity, frequency or duration as to equate to either occupational and social impairment with deficiencies in most areas such as family relations, school, work, thinking, judgment or mood, or total social and occupational impairment.

Therefore, as the preponderance of evidence weighs in favor of the claim, an increased rating of 50 percent, but no higher, is warranted for the period beginning August 4, 2016.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (a). 

The central inquiry is whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the question is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, the Veteran filed a formal a claim for TDIU in May 2006.  The Board notes that the Veteran was granted a 100 percent scheduler rating for his prostate cancer from July 13, 2005 to January 1, 2010, and another 100 percent scheduler rating beginning on February 11, 2014.  The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent scheduler rating was awarded for the same period).  Thus, the Veteran's claim for a TDIU for those periods on appeal is moot as he was awarded a 100 percent rating.  Therefore, the period on appeal relevant to this analysis is the period beginning on January 1, 2010 to February 11, 2014.  

For assignment of a TDIU, a total rating can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he/she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).  If not, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  If 4.16(a) is not met, the case will be referred to the Director of the Compensation Service, for extraschedular consideration of all veterans who are unemployable by reason of service-connected disabilities.  Id.  

To that end, the Board notes that for the period beginning on January 1, 2010, the Veteran was rated at 50 percent disabling for PTSD as of January 1, 2010, and 20 percent disabling for his prostate cancer with incontinence and erectile dysfunction, with a combined evaluation of 60 percent disabling.  However, as of January 4, 2010, the Veteran was rated at 40 percent disabling for prostate cancer, and 50 percent disabling for PTSD, with a combined evaluation of 70 percent disabling from January 4, 2010.  Therefore, the Veteran met the scheduler requirements of 38 C.F.R. § 4.16 (a) for a TDIU as of January 4, 2010.  

A review of the evidence shows that the Veteran's last place of employment was in 2007 with the State of North Carolina Department of Transportation (NCDOT).  The Veteran began receiving SSA disability benefits in approximately 2006 due to his prostate cancer and non-service connected arthritis, and has not worked since that time.  The evidence shows that the Veteran received a bachelor's degree in 1975.

In developing the Veteran's TDIU claim, the RO requested information from the Veteran's former employer, NCDOT.  The employer noted that the Veteran's job duties required extensive travel to provide assistance to small businesses working for the NCDOT.  His duties required careful attention to detail when creating financial documents and assisting with compliance activities.  The employer also noted that the Veteran began to suffer from the effects of sleep apnea, PTSD, and his prostate cancer during his final year of employment.  Additionally, the employer noted that the Veteran often complained of having trouble sleeping, and being afraid to make the frequent trips to other cities due to being tired, and suffering discomfort.  

In determining whether the Veteran could obtain substantial gainful employment, the Board notes the Veteran's October 2013 PTSD examination which found that sedentary and physical employment would be affected moderately due to the Veteran's chronic sleep problems, attention/concentration problems, and his desire to isolate.  The Board recognizes that the Veteran has sleep apnea which is not service-connected and would affect the Veteran's sleep difficulties; however, sleep impairment is also a symptom associated with the Veteran's PTSD.  There is no evidence of record that has determined whether the Veteran's sleep apnea is wholly responsible for his sleep impairment and the Veteran's examinations have considered the Veteran's difficulty falling and staying asleep as a symptom of PTSD.  

With regard to his prostate cancer, the Veteran received a prostate DBQ on February 12, 2014.  The examiner noted the Veteran's diagnosis of prostate cancer since 1999 and that the Veteran's condition was active.  The examiner also noted that the Veteran has voiding dysfunction requiring absorbent material which must be changed more than 4 times per day, and that the Veteran has daytime voiding intervals between 1 and 2 hours.  The examiner found that the Veteran's prostate condition did not affect the Veteran's ability to work.  Alternatively, in the Veteran's March 2015 VA examination for his prostate, the examiner found that the Veteran's prostate cancer is active and that it would impact his ability to work since the Veteran has to void every 1 to 2 hours during the day, and change his pads 4 times a day.  Given the positive and negative opinions relative to the functional impact of the Veteran's prostate condition, the Board finds the evidence is in equipoise, and reasonable doubt is resolved in favor of the Veteran.  

Considering the functional impact of the Veteran's service-connected prostate condition and PTSD symptoms combined, the Board finds that obtaining substantial gainful employment of a physical or sedentary nature would have been implausible.  
In determining this conclusion, the Board notes that even when the Veteran's prostate condition was in remission, the Veteran's voiding intervals were the same as evidenced in his June 2009 and May 2010 genitourinary examinations.  The Veteran also submitted a voiding schedule in February 2010 which showed that he voids daily up to 15 times a day.  Additionally, after his cryotherapy in 2006, the Veteran reported using 2 -3 pads daily; however, by October 2013, the Veteran had increased to 8-10 liners per day.  The Board also notes that the Veteran's cancer appeared to be recurring as he had a slowly rising PSA as noted in a September 2011 oncology consult.  Records show that the Veteran's PSA continued to rise until he was formally diagnosed with prostate cancer again in February 2014.  

Given that the Veteran's PTSD would moderately impact the Veteran's ability to complete tasks, the Board finds that the Veteran's daily voiding schedule coupled with the Veteran's fatigue from sleep impairment, attention, and concentration issues would have severely impacted his ability to complete tasks and maintain substantial gainful employment.  Further, the Veteran's desire to isolate and withdraw would have further complicated his ability to obtain substantial gainful employment.  

Based on the above, the Board finds that the preponderance of evidence weighs in favor of the claim.  Therefore, for the period beginning January 4, 2010 to February 11, 2014, the Veteran's service connected prostate cancer and service-connected PTSD rendered him unable to obtain substantial gainful employment.  Accordingly, the claim for TDIU is granted.  


ORDER

Entitlement to a rating in excess of 50 percent disabling prior to August 4, 2016, for post-traumatic stress disorder (PTSD), is denied.

Entitlement to a 50 percent rating, but no higher, beginning August 4, 2016 for post-traumatic stress disorder (PTSD), is granted.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability beginning January 4, 2010 to February 11, 2014 is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


